My view of the record causes me to conclude that there was no substantial evidence that the unusual operation of the elevator was the direct proximate cause of any injury which the plaintiff's decedent may have suffered.
The elevator did stop between floors. Whether it came to a violent stop, is not clear. The plaintiff's decedent did not consult a physician until eighteen days after the incident of which complaint is made. I agree with the majority opinion that the statement to the physician as to how and where she was injured is incompetent under the rule in Dugan v. IndustrialCommission, supra. This reduces the evidence before the trial court and leaves little, if any, evidence showing the cause of the injuries claimed to have been received.
It is my conclusion that the trial court was required under the circumstances to instruct a verdict for the defendant. *Page 475